DETAILED CORRESPONDENCE
Response to Amendment
The present application is being examined under the pre-AIA  first to invent provisions.  This Office action is in response to Amendments and Remarks filed on 4 January 2016 as a response to the Non-Final Office Action issued 3 June 2021.  Claims 1, 2, 3, are amended and have been carefully considered.  Claims 7-12 are new.  Claims 1-12 are pending and considered below

Claim Rejections - 35 USC § 101
Applicant’s arguments, see Remarks, filed 30 September 2021, with respect to the rejection of claims 1-12 under 35 USC 101 have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 1-12 has been withdrawn. 
	Applicants had previously been advised that Claim 1 and its dependents were determined to be eligible under 35 USC 101 because Applicants inclusion of the data aggregator in claim 1 and the supporting disclosures of the written description at least at paragraphs [12] and [13] result in the claims being determined to continue to disclose a judicial exception similar to abstract ideas related to certain methods of organizing human activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors, however, the disclosures of a data aggregator and accompanying functions results in the claims being further directed to a practical application, the practical application of aggregating data in a particular location from disparate data sources, and processing the data in accordance with user keys derived from Internet user behaviors.  However, the rejection was maintained for claims 2 and 3 as explained in the last office action.  Applicants have herewith amended claims 2 and 3 to include the data aggregator functions, and therefore the rejection of all claims under 35 USC 101 is hereby withdrawn.  

Reasons for Allowance
Claims 1-12 are allowed. 
The following is the Examiner's statement of reasons for allowance: 
The closest art of record, the combination of Dobbs et al. (20120150641) in view of Harvey et al. (20110288907) and Collins (20090327030) discloses an apparatus, computer readable medium and method comprising: 
receiving target Internet browsing characteristic data describing consumer characteristics including website visit history targeted by an advertiser wherein the target Internet browsing characteristic data is selected by the advertiser; 
determining a first count of Internet users included in the first set; 
determining a second count of a total number of Internet users whose data is contained in the one or more databases; 
determining a media target list, the media target list comprising a second set of one or more Internet user keys associated with one or more Internet users exhibiting a first media consuming behavior; 
determining a third count of Internet users included in the second set; 
identifying the Internet user keys in the first set that match the Internet user keys in the second set; 
determining a fourth count of a number of Internet user keys in the first set that match the Internet user keys in the second set; 
determining a first index value based at least in part on a ratio between an incidence of the target Internet browsing characteristic in the media target list and an incidence of the target Internet browsing characteristic among Internet users whose data is contained in the one or more databases based on the first count, second count, third count and fourth count, wherein the first index value facilitates performing a comparison of a relative measure of targeting a particular set of Internet users, with the target characteristic, based at least in part on an index value determination of respective index values corresponding to a defined value applied to media consuming behavior connected to a media; and 
generate a table organized by at least the first index value, the respective index values, the ratio between the incidences of target browsing characteristics, or by consumer characteristics targeted by the advertiser, and wherein the generated table provides at least a list of consumers associated with the media consuming behavior and within at least the first count, second count, third count, and fourth count.

However, the combination of Dobbs in view of Harvey and Collins does not teach at least: 
determining, from the received target Internet browsing characteristic data describing consumer characteristics and one or more databases provided by a data aggregator, a first set of a plurality of Internet user keys associated with one or more users exhibiting the target browsing characteristic data linked with at least one media consuming behavior, the one or more databases storing data describing a plurality of user keys and the target characteristic data associated with each of the plurality of user keys; 

Moreover, the missing claimed elements from the combination of Dobbs in view of Harvey and Collins are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in the combination of the combination of Dobbs in view of Harvey and Collins because a person of ordinary skill in the art at the time of Applicant's invention would not find a motivation for determining, from the received target Internet browsing characteristic data describing consumer characteristics and one or more databases provided by a data aggregator, a first set of a plurality of Internet user keys associated with one or more users exhibiting the target browsing characteristic data linked with at least one media consuming behavior, the one or more databases storing data describing a plurality of user keys and the target characteristic data associated with each of the plurality of user keys. 

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
	See Yan (20080120165) at least paras. [19], [20], and [22] disclosing an advertising aggregation system
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682